DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 2-4 are canceled. Claims 1 and 5-19 are pending, with claims 13-15 withdrawn. Claims 1, 5-12, and 16-19 are examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-12, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 16 recite “a single, unitary, non-branching flow lane”. The limitation “non-branching” is a negative limitation that excludes branches. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). The specification as originally filed is silent with respect to excluding branches and therefore does not provide support for the negative limitation of “non-branching” as recited in amended claims 1 and 16. 
Claim 1 and 16 recite “adjacent flow lanes do not intersect with one another”. The limitation “adjacent flow lanes do not intersect with one another” is a negative limitation that excludes adjacent flow lanes that intersect with one another. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). The specification as originally filed is silent with respect to excluding adjacent flow lanes that intersect with one another and therefore does not provide support for the negative limitation of “adjacent flow lanes do not intersect with one another” as recited in amended claims 1 and 16.
Therefore, amended claim 1 and dependent claims 5-12 and amended claim 16 and dependent claims 17-19 are rejected as new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 Al) and Wagner et al. (U.S. 2011/0124130).
Johnson et al. teach lateral flow assay devices having a multisite array of test sites on a membrane 2, such as nitrocellulose (i.e., a multiparameter lateral flow membrane comprising a microporous membrane layer for lateral flow of a liquid through the microporous layer; see especially the abstract; col. 2, line 54 to col. 3, line 24; col. 6, lines 29-41; col. 7, lines 27-52; col. 9, lines 10-24).
The membrane further comprises an immobilized binder for analyte (also referred to as a probe), which may be an antibody (i.e., binding agent; see col. 6, lines 29-41). The binder is located on a test-line or test-site and binding of the analyte in the sample to the binder results in signal being generated (see especially col. 5, line 57 to col. 6, line 21; claims 1 and 3), thereby reading on a detection zone including a binding agent. There may be separate individual lanes, each lane with one or more test sites/ testing-sites. See col. 11, lines 10-27 and Figs 2-5. The lanes are depicted in Figs. 2-5 as each constituting a single, unitary, non-branching flow lane and having the same shape, i.e. isomorphic lanes. The separate individual adjacent flow lanes do not intersect with one another (see Figs. 2-5).
The multiple lanes are separated by spacer regions 7, which are preferably hydrophobic (col. 4, line 66 to col. 5, line 2; col. 10, lines 61-64; claim 6; Figs. 2-5). Adjacent lanes are exclusively separated by a spacer region that is shared between them as depicted in Figs. 2-5.
These hydrophobic spacer regions read on the instantly recited hydrophobic separation channels when this terminology is given its broadest reasonable interpretation, for example as it appears they would be capable of conducting hydrophobic fluids along their length. The instant specification does not require enclosed channels or that the channels actually conduct fluid. Therefore, no structural distinctions are apparent even though Johnson et al. do not use the terminology of “channels” when referring to their hydrophobic spacers. See also MPEP 2112.
Johnson et al. differs from the claimed invention because it depicts isomorphic flow lanes that are straight in shape and therefore fails to specifically teach flow lanes that are zig-zag-shaped or meander-shaped.
Apilux et al. (JP2012098237A) is not an English language document; however, see translation as retrieved from Espacenet Patent Translate (11 pages total). The citations below refer to the text of the translation.
Apilux et al. also pertains to lateral flow immunochromatography strips, in which multiple parallel flow paths may be used (see translation at abstract, page 3, lines 92-97). Furthermore, Apilux teaches that the flow paths may have various patterns, such as a meandering flow path (see translation at page 4, Figs. 1, 3, 6, and 8). The flow paths can be formed using various blocking patterns 2, 2a, 2b (see translation at abstract, pages 4-5, the Figures). As indicated by Apilux et al., changing the length of the flow paths by changing their length changes the time required for assay development (see translation, entire selection, especially abstract, pages 3-4 and 8). Therefore, Apilux et al. is indicative of the ease with which the ordinary artisan could have constructed various shapes of flow paths in a lateral flow membrane. The flow paths of Apilux (e.g., as depicted in the Figures) comprise single, unitary, non-branching flow lanes, for example, the flow lanes may be considered to be solely the sections of the flow paths that are separated using the blocking patterns. These separate individual flow lanes do not intersect with one another, e.g., see Figs. 2-4. 
Whitesides et al. teach a lateral flow device similar to that of Johnson, in which channels can be fabricated with a "zig-zag" or other pattern that increases the path length of the channel relative to the length of the paper [0132]. Whitesides et al. teach that the shapes and sizes of the channels and/or assay regions may be optimized [0089]-[0090], [0123], [0141], [0150]. For example, size of the channels may be varied in order to be large enough to be visible by eye while limiting the volume of fluid sample needed to run the assay [0089].
Wagner et al. also pertains to devices for sample analysis whereby fluid samples travel laterally along a flow path or paths (abstract and Fig. 1). Wagner et al. teach that the flow paths may be straight along their length (Figs. 1, 2A, 2C), or may have a meandering or serpentine pattern in another embodiment (Figs. 2B, 5-6). See especially at [0023], [0033], [0040], [0045]. The latter enables the device to include a relatively long sample flow path in a relatively small device [0053]. The flow path may be a porous material such as nitrocellulose [0045], as is also taught in Johnson et al. Moreover, Wagner et al. also contemplate that there may be a plurality of flow paths for determining multiple analytes ([0025], [0046]).
As further background, note that Whitesides et al. also relates to lateral flow bioassay devices having a porous, hydrophilic medium 120 capable of transporting fluids by capillary action (i.e., microporous membrane layer for lateral flow of a liquid through the microporous membrane layer). See especially the title, abstract, [0003], [0007], [0013], [0046]-[0047], [0059]. Whitesides et al. teach that the porous medium may contain a plurality of channel regions extending laterally within the microporous membrane layer, thereby reading on two or more flow lanes in the direction of lateral flow. See especially [0007]-[0009], [0051], Fig. 1A and Fig. 4. Whitesides et al. exemplify two or more channel regions of the same or similar shape, i.e. isomorphic. See Figs 1A and 4 and [0089]. See also Whitesides et al. at [0137], [0140], [0173] teaching how multiple copies of each pattern can be formed on the porous medium. Whitesides et al. further teach that the boundaries of the channel regions (flow lanes) are defined by hydrophobic, fluid impervious barriers 130 (also referred to in the reference as hydrophobic channels), such that the plurality of channel regions are therefore separated by the barriers, i.e. reading on hydrophobic separation channels. See especially the abstract, [0007]-[0015], [0031]-[0035], [0046]-[0047], [0051] [0059], [0150], [0177]; claims 2, 5, and 7; and Figs 1A and 4.
In particular, it would have been obvious to fabricate the shape of the flow lanes of Johnson et al. so as to be in a zig-zag shape (as taught by Whitesides et al.) or a meander-shaped (i.e. serpentine, as taught by both Wagner and Apilux), while retaining the relative positioning of the flow lanes parallel and adjacent to each other (as in Johnson et al.), as a matter of obvious design choice. In particular, it would have been obvious to employ zig-zag shaped or meander-shaped lanes in place of the straight lines exemplified by Johnson et al. because of the art-recognized suitability of all of these shapes for the same purpose, namely to facilitate fluid flow samples through the device, as well as in order to include a relatively long sample flow path in a relatively small device (as expressed for example by Wagner).
Furthermore, one skilled in the art would have been motivated to employ a non-linear shape, such as a zig-zag or meandering shape, in order to increase the path length of the channel relative to the size of the device, for example in order to optimize the time needed for assay development (as taught in Apilux et al.).
One skilled in the art would have had a reasonable expectation of success, as it was well known in the prior art how to adjust the size and shapes of channels. Altering the shape of the flow lanes would have required no more than routine skill in the art in view of Apilux, who illustrate how non-linear flow paths may be readily constructed by altering the shape/position of blocking zones, which are analogous to the hydrophobic spacers of Johnson et al. Furthermore, Apilux indicate that multiple flow paths, including non-linear flow paths, may be placed parallel to and adjacent to each other on the same device. Accordingly, one of ordinary skill in the art would have found it obvious to modify the flow lanes of Johnson et al. by modifying the shape of the hydrophobic spacers, so as to result in multiple non-linear flow lanes parallel and adjacent to each other and having increased path length.
Furthermore, when taken together with the teachings of Apilux et al., one skilled in the art would have been motivated to employ a non-linear so as to increase the path length in order to optimize the time needed for assay development.
As noted above, the courts have held changes in shape to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04, IV. B). Therefore, absent evidence of criticality, it would have been obvious to modify Johnson et al. by using zig-zag or meandering lanes instead of straight lines as a matter of obvious design choice; changes in shape being a generally recognized rationale for obviousness.
One skilled in the art would have had a reasonable expectation of success as Whitesides et al. taught that the shapes and sizes of the channels can be adjusted and that zig-zag shapes are suitable in an analogous lateral flow device; and Apilux et al. indicate that multiple non-linear flow paths may be readily constructed and placed parallel to each other on a single device. Similarly, Wagner et al. taught that a variety of shapes are suitable in an analogous lateral flow device.
With respect to claims 5, 8, and 10, Johnson et al. teaches a lateral flow membrane substantially as claimed but which fails to specify any particular sizes for the hydrophobic separation channels, detection zone, or control zone.
The courts have held that a device is not patentably distinct where the only difference between the prior art and the claims is a change in size of the relative dimensions of the device (MPEP 2144.04, IV, A). Absent evidence of criticality, it would have been obvious to arrive at the claimed dimensions out of the course of routine optimization.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted.)
With respect to claim 6, Johnson et al. teach that the membrane may be made of nitrocellulose (col. 6, lines 29-31; claim 11).
With respect to claim 7, Johnson et al. teach antibodies (col. 6, lines 34-39; Figure 2).
With respect to claim 9, Johnson et al. further teach control lines and depict the control lines downstream of the test lines 83 (col. 5, lines 2-3; col. 7, lines 24-25; col. 8, line 66 to col. 9, line 9; Figs. 2 and 5).
With respect to claim 11, Johnson et al. further teach a conjugate portion upstream of the diagnostic portion, the conjugate portion containing labeled secondary antibody or conjugate 4, (i.e., moveable conjugate of detectable marker and detection agent upstream of the detection zone; see col. 6, lines 9-24; claim 2; col. 1, lines 35-40; Figs. 1-2).
With respect to independent claim 16, which differs from claim 1 in further requiring that “a shared, single hydrophobic separation channel exclusively separates two adjacent flow lanes”, this feature is considered obvious in view of the cited art above, since Johnson et al. teach spacer regions 7 divide the membrane into separate two adjacent flow lanes (e.g., Figs. 2, 4, 5; col. 10, lines 61-64). It is apparent that a single hydrophobic spacer region is shared between any two adjacent flow lanes (see Fig. 4). 
When altering the shape so as to be zig-zag or meander-shaped rather than straight as analyzed in detail above, it would have been obvious to arrive at this same end result whereby the hydrophobic spacer regions 7 separate two adjacent flow lanes, since it is merely the shape which is altered – while the spacer regions would remain in place to serve their intended purpose of dividing the membrane into separate lanes. In other words, merely altering the hydrophobic spacers to have a different shape (e.g. a wavy or zig-zag shape) would not change the basic structure of the membrane of Johnson, with the hydrophobic spacers still serving their intended purpose of dividing the membrane into separate lanes, thus a single hydrophobic spacer exclusively separating two adjacent flow lanes. 
Similarly, with respect to claim 19, the hydrophobic spacer regions 7 of Johnson et al. define the channels as depicted above, and thus span their entire lengths. Therefore, despite altering the shape of the channels, it would have been obvious to arrive at the situation in which a single hydrophobic spacer 7 separates two adjacent flow lanes along their entire lengths, being that the hydrophobic spacers 7 are what divide the membranes into lanes.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 Al) and Wagner et al. (U.S. 2011/0124130) as applied to claim 16 above, and further in view of Niskanen et al. (U.S. 2007/0042444 A1).
Johnson et al. is as discussed in detail above, which teaches one or more hydrophobic spacers (7) used to divide the membrane into separate lanes, however, the reference is silent as to any particular method for fabricating the hydrophobic spacers.
Niskanen et al. teach a multi-channel device for simultaneous or parallel analyses and assays of analytes (i.e., a multiparameter device), analogous to that of Johnson et al. See especially [0007], [0010], [0072] and Figure 7 in particular. The device involves fluid flow, either radial or lateral flow, through a porous material such as nitrocellulose [0072], thereby reading on a lateral flow membrane. The channels be identical in shape, i.e. isomorphic (see, e.g., Figures 1, la and 7; and [0059]).
According to Niskanen et al. the channels/ flow lanes can be formed by treating the porous material (such as nitrocellulose) with a water-repellent or partly water-repellent substance (i.e., a hydrophobic substance) so as to form water-repellent zones 2 ((0041], [0058], Figs. 1 and 7).
Alternatively, channels can be preferably formed by etching a porous material such as nitrocellulose, for example etching with a laser [0043]-[0044]. In this manner, nitrocellulose can be etched away, leaving the treated areas covered onto by a plastic Mylar film underlying the cellulose (i.e., formed by exposure of a liquid-impermeable support layer, as in claim 17; formed by laser etching, as in claim 18).
Therefore, it would have been further obvious to one of ordinary skill in the art to fabricate the hydrophobic spacer regions that device the membrane into channels by applying the known technique of Niskanen et al. of laser etching to expose an underlying hydrophobic plastic layer. One skilled in the art would have had a reasonable expectation of success as the membrane of Johnson et al. may also be formed of nitrocellulose, which Niskanen et al. also indicate is suitable for such a laser etching process for fabricating channels.
Claim 19 is addressed above, but is also included in the present rejection in the interest of compact prosecution. Niskanen et al. teach that the treated area separating the channels may extend all the way to the edges of the test device [0044]. Therefore, it would have been further obvious to arrive at the claimed invention of claim 19 by applying this known technique of Niskanen et al., as treating channels to create hydrophobic regions separating the channels would thereby result in hydrophobic separation channels that extend along the entire lengths of the flow lanes.
Response to Arguments
Applicant’s arguments, see p. 6-8, filed 20 April 2022 with respect to the rejection of claims 1, 5-7, 11-12, and 16-17 under 35 U.S.C. § 102 and the rejection of claims 5 and 8 under 35 U.S.C. § 103 based on Kim have been fully considered and are persuasive in light of amendments to the claims. Specifically, the adjacent flow lanes of Kim intersect and fail to teach “adjacent flow lanes do not intersect with one another”.  The rejection under 35 U.S.C. § 102 of claims 1, 5-7, 11-12, and 16-17 and the rejection under 35 U.S.C. § 103 of claims 5 and 8 based on Kim has been withdrawn. 
Applicant's arguments, see p. 8-11, filed 20 April 2022 with respect to the rejection of claims 1, 5-12, 16, and 19 under 35 U.S.C. § 103 based on Johnson, Apilux, and Whitesides and the rejection of claims 17-19 under 35 U.S.C. § 103 based on Johnson, Apilux, Whitesides, and Niskanen have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. § 103 rejections over Johnson et al. (U.S. 10,031,100 B2) in view of Apilux et al. (JP2012098237A) and either one or both of Whitesides et al. (U.S. 2009/0298191 Al) and Wagner et al. (U.S. 2011/0124130), Applicant argues that the cited art does not teach “wherein two or more flow lanes run parallel and adjacent to one another and are separated by hydrophobic separation channels” (claim 1) or “wherein said two or more flow lanes are isomorphic lanes” (claim 16) and “wherein said two or more flow lanes are zig-zag-shaped lanes or meander-shaped lanes (claims 1 and 16). Applicant argues that there is no teaching, suggestion, or any other evidence demonstrating that a skilled person would have understood Apilux as disclosing multiple non-linear flow paths.
Applicant argues that Figs. 1-4 of Apilux show flow paths that intersect and that therefore, cannot be understood as being parallel or as single, unitary flow lanes. The limitation “adjacent flow lanes that do not intersect with one another” is already taught by the primary reference (Johnson, see Figs. 2-5).
Regarding Applicant’s arguments that Apilux depicts unprinted areas in addition to the hydrophobic ink, this feature “where adjacent flow lanes are exclusively separated by a shared hydrophobic separation channel” is already taught by the primary reference (Johnson), who teach that the purpose of the hydrophobic spacers 7 is to divide the membrane into channels, thus there would still be an exclusive single hydrophobic spacer 7 separating each of the flow lanes even upon modification of the shape of the flow lanes.
Regarding Applicant’s arguments that Apilux’s teachings is not similar to Johnson’s device, it is noted that Apilux and Johnson are similarly drawn to lateral flow immunochromatography strips comprising multiple parallel flow lanes that are separated. Altering the shape of the flow lanes would have required no more than routine skill in the art in view of Apilux, who illustrate how non-linear flow paths may be readily constructed by altering the shape/position of blocking zones, which are analogous to the hydrophobic spacers of Johnson et al.
With respect to Wagner, Applicant argues that there is nothing in the reference that would suggest duplicating the flow paths, let alone how to duplicate the flow paths. Applicant argues that the device 32 of Wagner is complete in itself and that there is no reason to modify. This is not found persuasive because the feature of multiple flow paths is already taught by Johnson. 
In response to applicant's argument that the fact that Wagner suggests a non-linear flow lane does not teach or suggest providing multiple unitary, non-branching, non-linear flow lanes that are isomorphic, adjacent to one another, and separated exclusively by a hydrophobic material, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The rejection does not contend that one skilled in the art would have been motivated to bodily incorporate the construction of Apilux and/or Wagner; rather these references are relied upon to show that flow lanes in lateral flow test strips need not be straight (as in Johnson) but can be feasibly fabricated in non-linear patterns. 
It is maintained that one of ordinary skill in the art would have found it obvious to modify the shape of the flow paths while retaining the existing parallel arrangement of the flow paths adjacent to each other (as in Johnson) simply by altering the shape of the hydrophobic spacer regions that define the flow paths. In other words, the proposed modification is to modify the shape of the spacer regions 7 of Johnson so as to be non-linear, thus also making the lanes non-linear.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641